DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office action responsive to application 17562395 filed 12/27/2021.  Claims 1-9 are pending.

Claim Objections
Claims 1, 3, 4, & 7 are objected to because of the following informalities:  
	Regarding Claims 1 & 7:
		The recitations “suprecritical” are believed to be in error for - - supercritical - -.
	Regarding Claim 3:
The recitation “liner whose upstream end is provided” (l. 2) is believed to be in error for - - liner having an upstream end provided - -.
The recitation “the combustors” (l. 3) is believed to be in error for - - the plurality of combustors - -.
		Regarding Claim 4:
The recitation “liner whose upstream end is provided” (l. 2) is believed to be in error for - - liner having an upstream end provided - -.
	The recitation “the combustors” (l. 3) is believed to be in error for - - the plurality of combustors - -.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: fuel supply part…. supplies the fuel (claim 1), oxidant supply part… supplies the oxidant (claim 1).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Independent Claim 1, the recitation “A gas turbine combustor structure disposed to penetrate, from a direction perpendicular to an axial direction of a turbine rotor in a suprecritical CO2 gas turbine which uses suprecritical CO2 for a working fluid, a casing of the suprecritical CO2 gas turbine, the gas turbine combustor structure comprising…” (ll. 1-4) is vague and indefinite because it is unclear whether the “suprecritical CO2 gas turbine,” and by extension the turbine rotor and casing, is required.  The claim is directed to a gas turbine combustor structure, not to a gas turbine (i.e. to the subcombination rather than the combination).  The “disposed to penetrate” requires some positioning intended to penetrate the casing as claimed, but the casing appears not to be positively recited.  Thus it is also unclear what structure is required by the “disposed to penetrate” limitation given that the suprecritical CO2 gas turbine, and thus the casing itself, is not positively recited.  
Dependent Claims 2-9 are rejected under 35 U.S.C. 112(b) for their dependence from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diedrich 3088279.
	Regarding Independent Claim 1, Diedrich teaches a gas turbine combustor structure (Figs. 1-2, as follows) disposed to penetrate, from a direction perpendicular to an axial direction of a turbine rotor in a suprecritical CO2 gas turbine which uses supercritical CO2 for a working fluid, a casing of the suprecritical CO2 gas turbine (the italicized limitations are directed to an intended use of the claimed gas turbine structure because the claim itself is directed to the combustor structure “disposed to penetrate” – i.e. configured to penetrate – a casing of a supercritical CO2 gas turbine, thus the casing and the supercritical CO2 gas turbine are not positively recited, though Diedrich does teach a gas turbine with casing(s) 24 in combination with casing part interior to 24 and outward from 16, Diedrich’s combustor structure is capable of use with such a gas turbine running a supercritical CO2 cycle), the gas turbine combustor structure comprising 
a plurality of combustors (36), each of the combustors comprising: 
a combustor liner in a cylindrical shape (wall of 36 is substantially cylindrical – i.e. of a similar shape to a cylinder), which combusts fuel and an oxidant (see fuel injection from 40 and air provided via 50); 
a fuel supply part which is provided at an upstream end of the combustor liner and supplies the fuel into the combustor liner (fuel supplying structure 38/42/40); and 
an oxidant supply part which is provided at the upstream end of the combustor liner and supplies the oxidant into the combustor liner (oxidant passage(s) 50).
	Regarding Dependent Claim 2, Diedrich further teaches the fuel supply part and the oxidant supply part constitute one fuel- oxidant supply mechanism (fuel nozzle 40 in combination with oxidant passage(s) 50 constitute one fuel-oxidant supply mechanism).
	Regarding Dependent Claim 3, Diedrich further teaches a rear liner (31-33) whose upstream end is provided with the plurality of combustors (see Fig. 2) and in which a combustion gas discharged from the combustor liner of each of the combustors is gathered and made to flow (see Fig. 2).
Regarding Dependent Claim 4, Diedrich further teaches a rear liner (31-33) whose upstream end is provided with the plurality of combustors (see Fig. 2) and in which a combustion gas discharged from the combustor liner of each of the combustors is gathered and made to flow (see Fig. 2).
	Regarding Dependent Claim 5, Diedrich further teaches a flow path which is connected to a downstream end of the rear liner and through which the combustion gas discharged from the rear liner is guided in the axial direction of the turbine rotor and guided in a circumferential direction of the turbine rotor (bent portion 34 downstream from 31/32 which guides combustion gas from 31-33 axially and circumferentially to rotor blades 16 via nozzles 35).
Regarding Dependent Claim 6, Diedrich further teaches a flow path which is connected to a downstream end of the rear liner and through which the combustion gas discharged from the rear liner is guided in the axial direction of the turbine rotor and guided in a circumferential direction of the turbine rotor (bent portion 34 downstream from 31/32 which guides combustion gas from 31-33 axially and circumferentially to rotor blades 16 via nozzles 35).
	Regarding Dependent Claim 7, Diedrich further teaches the oxidant is a mixed gas of oxygen and the supercritical CO2  (Diedrich’s combustor structure is capable of operating using a mixed gas of oxygen and supercritical CO2 supplied via 50).
	Regarding Dependent Claim 8, Diedrich further teaches the gas turbine combustor structure penetrates the casing from a vertically upper side or a vertically lower side (the casing is not positively recited for the reasons discussed above for claim 1, but Diedrich’s combustor structure does penetrate vertically upper and lower sides of casing 24 in combination with casing part shown directly below reference numeral 28 interior to 24 and outward from 16).
	Regarding Dependent Claim 9, Diedrich further teaches the casing includes an inner casing (casing part shown directly below reference numeral 28 interior to 24 and outward from 16) and an outer casing (24) provided on an outer peripheral side of the inner casing (see Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741